UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2415



JAMES MARTIN; JUAN WILKINS,

                                            Plaintiffs - Appellants,

          versus


LEON BLACK, Detective, Prince William County
Police Department,

                                               Defendant - Appellee,

          and


TRAVELERS INSURANCE COMPANY; CHRISTOPHER DOYLE
CARNEY; PAUL DENVER, The Travelers Insurance
Company; SHERRY BURDETTE, The Travelers In-
surance Company,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-1673-A)


Submitted:   March 8, 2001                  Decided:   March 15, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John M. DiJoseph, KAVRUKOV, MEHROTRA & DIJOSEPH, Arlington, Vir-
ginia, for Appellants. Sharon E. Pandak, County Attorney, Ross G.
Horton, Senior Assistant County Attorney, Prince William, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Martin and Juan Wilkins appeal the district court’s

order granting summary judgment in favor of Detective Leon Black,

the Defendant in this civil action.   We have reviewed the record

and the district court’s opinion rendered from the bench and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court, specifically, that Black was entitled to quali-

fied immunity because his arrest of Martin and Wilkins was sup-

ported by probable cause, notwithstanding the ultimate dismissal of

the charges after trial.   Martin v. Black, No. CA-99-1673-A (E.D.

Va. filed Sept. 29, 2000; entered Oct. 2, 2000).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                          AFFIRMED




                                  2